MEMORANDUM **
Luis Garcia-Preciado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary dismissal under 8 C.F.R. § 1003.1(d)(i)(2)(E) of his appeal from an immigration judge’s decision denying his motion to terminate deportation proceedings. We have jurisdiction under 8 U.S.C. § 1105a(a). Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We deny the petition.
Garcia-Preciado has not challenged the BIA’s dismissal of his appeal for failure to file a brief. Therefore, he has waived the issue, and we will not consider it. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that issues which are not specifically and distinctly argued and raised in a party’s opening brief are waived).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Garcia-Preciado’s voluntary departure period will begin to run upon issuance of this court’s mandate.
John Ashcroft, Attorney General, is the proper respondent. The Clerk shall amend the docket to reflect the above caption.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.